Citation Nr: 0321116	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to August 
2001.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Following the September 2001 decision 
the veteran's VA claims folder was transferred to the RO in 
Cleveland, Ohio because she currently resides in that state.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In pertinent part, this law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The relevant provisions of the VCAA 
have been codified at 38 U.S.C.A. §§ 5103 and 5103A.
 
Duty to notify

Although the veteran's claim was filed in June 2001, after 
enactment of the VCAA, she has not been notified of the 
evidence required to substantiate her claim.  In particular, 
the amended "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).    

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) [hereinafter the DAV case] held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  

Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand the case to 
the agency of original jurisdiction because the record does 
not show that she was provided adequate notice under the VCAA 
and the Board is without authority to do so.  

Duty to assist

The veteran's service medical records show that she was 
treated for pain in both knees, which was diagnosed as 
patellofemoral pain syndrome or bursitis, from July to 
December 1990.  Subsequent periodic examinations showed her 
knees to be normal.  When examined on separation from service 
in June 2001 she had mild retropatellar crepitus bilaterally, 
but an X-ray study of the knees was normal.  No diagnosis of 
a knee disorder was then entered.

It is not clear from the available evidence whether the 
veteran currently has any residuals of the bursitis or 
patellofemoral pain syndrome that was treated during service.  
The Board finds, therefore, that a VA examination is 
required.

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
However, in the DAV case the Federal Circuit invalidated 
those regulations to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1346-47 (Fed. Cir. 2003).  For this reason the veteran's 
appeal is being remanded to the Veterans Benefits 
Administration (VBA) to cure any procedural defect related to 
VA's duty to notify her of the evidence required to 
substantiate her claim, and for the development of evidence 
that may be relevant to her appeal.

In January 2003, pursuant to its development authority, the 
Board attempted to schedule the veteran for a VA examination.  
It is unclear whether the examination was in fact 
accomplished.    

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following development:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002) is completed.

2.  VBA should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any knee 
disorder since her separation from 
service.  After securing any necessary 
release, VBA should obtain copies of such 
records that are not in file.  If VBA is 
not able to obtain the identified 
records, the claims file should be 
documented to that effect and the veteran 
so notified.

3.  If a VA physical examination of the 
veteran has not yet been accomplished, 
VBA should provide the veteran such 
examination in order to determine whether 
she currently has a disorder in either 
knee that is etiologically related to the 
symptoms documented during service.  The 
examiner should conduct an examination of 
the knees and provide a diagnosis for any 
pathology found.  If a knee disorder is 
diagnosed, the examiner should also 
provide an opinion on whether the 
currently diagnosed disorder is 
etiologically related to the knee 
symptoms that were documented during 
service.  The examiner should provide the 
rationale for his/her opinion.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above,  VBA 
should readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to VBA.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the VBA to provide expeditious 
handling of all cases that have been remanded by the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


